Name: 64/390/EEC: Council Decision of 22 June 1964 amending the Rules of the Transport Committee
 Type: Decision
 Subject Matter: transport policy;  European Union law;  EU institutions and European civil service
 Date Published: 1964-06-29

 Avis juridique important|31964D039064/390/EEC: Council Decision of 22 June 1964 amending the Rules of the Transport Committee Official Journal 102 , 29/06/1964 P. 1602 - 1602 Danish special edition: Series I Chapter 1963-1964 P. 0136 English special edition: Series I Chapter 1963-1964 P. 0145 Greek special edition: Chapter 07 Volume 1 P. 0034 Spanish special edition: Chapter 07 Volume 1 P. 0060 Portuguese special edition Chapter 07 Volume 1 P. 0060 COUNCIL DECISION of 22 June 1964 amending the Rules of the Transport Committee (64/390/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 83 and 153 thereof; Having regard to the Opinion of the Commission; Whereas it is necessary to improve the working of the Transport Committee provided for in Article 83 of the Treaty and to amend to this end the Rules of that Committee, which Rules were laid down by a Council Decision of 15 September 1958 1; HAS DECIDED AS FOLLOWS: Sole Article The Rules of the Transport Committee shall be amended as follows: A. The following sentence shall be added to the first paragraph of Article 4: "Save for the cases specified in the two following paragraphs, Committee members and their alternates shall remain in office until replaced." B. The following article shall be added after Article 5: "Article 5a After expiry of the term of office of the Chairman and Vice-Chairman, the chair shall be taken, until the election provided for in Article 5, by the oldest of the members referred to in the first paragraph of that Article." Done at Brussels, 22 June 1964. For the Council The President A. BERTRAND 1 OJ No 25, 27.11.1958, p. 509/58.